Name: 2007/95/EC: Council Decision of 22 January 2007 regarding the position to be taken by the Community within the International Coffee Council on the extension of the International Coffee Agreement, 2001
 Type: Decision
 Subject Matter: international affairs;  European construction;  plant product;  international trade
 Date Published: 2008-01-08; 2007-02-14

 14.2.2007 EN Official Journal of the European Union L 42/22 COUNCIL DECISION of 22 January 2007 regarding the position to be taken by the Community within the International Coffee Council on the extension of the International Coffee Agreement, 2001 (2007/95/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133 in conjunction with Article 300(2) thereof, Having regard to the proposal from the Commission, Whereas: (1) The International Coffee Agreement of 2001 has been signed and concluded on behalf of the European Community on 24 September 2001 by Council Decision 2001/877/EC (1). (2) Under the provisions of Article 52(1) and (2), the International Coffee Agreement of 2001 is due to expire on 30 September 2007 unless it is extended beyond that date by decision of the International Coffee Council for one or more periods not exceeding six years in total. (3) The extension of that Agreement is in the interest of the European Community. (4) The European Communitys position in the International Coffee Council should be established, HAS DECIDED AS FOLLOWS: Sole Article The European Communitys position within the International Coffee Council shall be to vote in favour of extending the International Coffee Agreement, 2001, for one or more periods not exceeding six years. Done at Brussels, 22 January 2007. For the Council The President F.-W. STEINMEIER (1) OJ L 326, 11.12.2001, p. 22.